El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
El día 17 de noviembre de 1939 Manuel Reyes Oyóla fué condenado por la antigua Corte de Distrito de Humacao a cumplir dos sentencias, una de reclusión perpetua por el de-lito de asesinato en primer grado y otra de quince años por el delito de atentado a la vida. Unas apelaciones interpues-tas por Reyes Oyóla fueron desestimadas por este Tribunal, por no haberse notificado los escritos de apelación al Fiscal de Distrito. El 30 de octubre de 1952, la Sala de San Juan del Tribunal Superior, en virtud de una petición de Reyes Oyóla, anuló las dos sentencias ya mencionadas, por no haber él es-tado representado por un abogado al dictarse las sentencias.
El 19 de diciembre de 1952, fecha señalada por la Sala de Humacao del Tribunal Superior para dictar nuevas senten-cias, Reyes Oyóla presentó una moción de nuevo juicio, por el fundamento de que él se proponía apelar de las sentencias que se dictasen, pero que le era imposible perfeccionar su recurso de apelación “debido a que no se podía transcribir el récord ta-quigráfico por haber muerto el taquígrafo Sr. Gonzalo Arán y por no existir en la Secretaría de la Corte las notas tomadas por el Juez sentenciador”. Esa moción de nuevo juicio fué *298declarada sin lugar por el tribunal de Humacao, y Reyes Oyóla ha apelado ante este Tribunal de tal resolución de-negatoria.
La. concesión de mociones de nuevo juicio en casos criminales está gobernada por el artículo 303 del Código de Enjuiciamiento Criminal, que dispone lo siguiente:
“Cuando se hubiere dictado, veredicto contra el acusado, el tribunal podrá, al solicitarlo éste, conceder la celebración de nuevo juicio, pero sólo en los casos siguientes:
“1. Cuando el juicio se hubiere celebrado en ausencia del acusado y en la acusación sé le imputare un delito muy grave (felony).
“2. Cuando el jurado, hubiere recibido otras pruebas, fuera del tribunal, además de las que resultaren de la inspección ocular.
“3. Cuando los miembros del jurado se hayan disgregado sin el consentimiento del tribunal, después de haberse retirado para deliberar sobre su veredicto, o en el modo de conducirse hubieren cometido alguna falta que impidiere resolver, la causa de una manera correcta y concienzuda.
“4.. Cuando el veredicto se hubiere obtenido por suerte o cual-quier otro medio que nq fuere una expresión verdadera de la opi-nión de todos los miembros del jurado.
“5. Cuando el tribunal hubiere erróneamente informado al jurado acerca de algún punto de derecho, o se hubiere equivocado en la decisión de alguna cuestión legal surgida durante la sus-tariciación del juicio.
“6. Si el veredicto fuere contrario a derecho o a las pruebas.
“7. Si el acusado descubriere nuevas pruebas que pudieran favorecerle, las cuales, a pesar de haber empleado la mayor acti-vidad razonable, no le hubiera sido posible descubrir y aducir en la vista de la causa. Al solicitarse la celebración de un nuevo juicio basado en la existencia de nuevas pruebas, el acusado de-berá presentar en la audiencia que se le conceda para sustentar-las, las declaraciones juradas de los testigos de quienes se espera la producción de las pruebas aludidas, y si necesitare tiempo para producir dichas declaraciones juradas, el tribunal puede diferir el proveer al escrito en que se pida la celebración del nuevo juicio, por el tiempo que, dadas todas las circunstancias, estime razonable.” (Bastardillas nuestras.)
*299Aunque estaba envuelta una situación distinta, refirién-dose el fundamento de una moción de nuevo juicio a la alegada conducta impropia de un fiscal, en el caso de Pueblo v. Vega, 69 D.P.R. 406, 409, se interpreta el artículo 303 transcrito y se indicó lo siguiente:
“El estatuto provee, pues, de manera clara y terminante, que los motivos en' él mencionados son los únicos por los cuales la corte sentenciadora está justificada en conceder un nuevo juicio. En otras palabras, por disposición expresa del mismo la corte inferior no puede conceder un nuevo juicio por ningunos otros fundamentos, no importa cuáles - éstos sean. Se trata incuestio-nablemente de un caso de expressio unius est exclusio alterius. ¿ Está la conducta impropia de un fiscal incluida entre las moda-lidades arriba reseñadas? Necesariamente, hay que contestar esta pregunta, en la negativa, ya que la letra clara del estatuto demuestra de manera palmaria que tal conducta no es una de las causas por.las cuales pueda concederse un nuevo juicio. Cf. Pueblo v. Abréu, 5 D.P.R. 105, 107 (segunda edición).
“El artículo 303, supra, fué una adaptación literal del ar-tículo 1181 del. Código Penal de California. Interpretando el mismo, la Corte Suprema de dicho Estado en el caso de People v. Amer, (1907) 151 Cal. 303, 90 P. 698, resolvió que dado el con-texto inequívoco y positivo del artículo, era claro que una mo-ción de nuevo juicio podía concederse tan sólo en los casos en él mencionados, no figurando en el estatuto eo nomine la conducta impropia del fiscal como una. dé las causas por las cuales podía autorizarse un nuevo juicio, ni habiendo en él motivo alguno que posiblemente incluya tal conducta reprochable. ■
“El de People v. Amer, supra, fué seguido por innumerables casos del mismo Estado, hasta que en 1927 se enmendó allí el artículo 1181 del Código Penal de California, a fin de que la corte sentenciadora pudiera también conceder un nuevo juicio ‘cuando el fiscal o cualquier representante del ministerio público sea culpable de conducta impropia durante él curso del juicio ante él jurado’. Así pues, para que la corte sentenciadora pudiera en dicho Estado conceder un nuevo juicio por el fundamento indi-cado, fué necesario enmendar el estatuto. En Puerto Rico no se ha hecho una enmienda similar. Subsiste el artículo 303 en su forma originalmente aprobada.
“En el Estado de Idaho — donde el estatuto a virtud del cual las cortes sentenciadoras pueden conceder nuevos juicios con-*300tiene un párrafo introductorio idéntico al del artículo 303 de nuestro Código de Enjuiciamiento .Criminal — se resolvió asi-mismo que los fundamentos especificados en el estatuto son ex-clusivos y no pueden ser ampliados por las cortes. State v. Wilson, 9 P.2d 497, 499.”
En el caso de Puebla v. Fraticelli, 70 D.P.R. 308, 310, resolvimos lo siguiente:
“Creemos innecesario considerar separadamente cada uno de los errores apuntados. Al igual que los fiscales de la corte inferior, los de este Tribunal correctamente plantean la improce-dencia de una moción de nuevo juicio fundada en la incompe-tencia de uno de los miembros del jurado para servir como tal. Convenimos con ellos, y aun cuando procedería la confirmación de la resolución apelada por los motivos en ella consignados, sin embargo, en vista, de la ley y la jurisprudencia, debemos fundar la confirmación de la misma en que bajo el artículo 303 del Código de Enjuiciamiento Criminal — equivalente al 1181 del Código Penal de California — que enumera taxativamente los motivos por los cuales la corte sentenciadora está justificada en conceder un nuevo juicio, éste puede ser concedido únicamente por tales motivos y por ninguno otro. Pueblo v. Vega, 69 D.P.R. 406; People v. Amer, (1907) 151 Cal. 303, 90 P. 698; People v. Skoff, (1933), 131 Cal. App. 235, 21 P.2d 118; People v. Fry (1934), 137 Cal. App. 525, 31 P.2d 204; People v. Kingsbury (1945), 70 C.A.2d 128, 160 P.2d 587; 8 Cal. Jur., see. 442, pág. 414.”
En una opinión emitida por la Corte Suprema de California el 19 de mayo de 1950, en el caso de People v. Chessman, 35 Cal.2d 455, se resolvió que ni la, muerte de un taquígrafo ni la imposibilidad de preparar una transcripción de evidencia pueden servir de fundamento para la concesión de una moción de nuevo juicio. Se resuelve que el artículo 1181 del Código Penal de California, que corresponde al 303 de nuestro Có-digo de Enjuiciamiento Criminal, establece que una moción de nuevo juicio puede concederse solamente en virtud de los fundamentos enumerados en ese artículo, y que ni la muerte de un taquígrafo ni la imposibilidad de preparar la transcrip-ción de evidencia están incluidos en los fundamentos señala-dos específicamente en tal artículo.
*301La doctrina expuesta en los casos citados coincide con el peso de las autoridades en los Estados Unidos. 39 Am. Jur. 51; 66 C.J.S. 66, 67, 103. Ratificamos la tesis de que, en casos criminales, los fundamentos especificados en el artículo 303 son exclusivos y no pueden ser ampliados por las cortes, y que la alegación que le sirve de base a la moción de nuevo juicio en el caso de autos no es uno de los fundamentos enu-merados en el artículo 303. Por lo tanto, actuó correctamente el tribunal a quo al declarar sin lugar la moción de nuevo juicio.
No estamos de acuerdo con la tesis del apelante al efecto de que el resultado a que hemos llegado, o la doctrina que he-mos adoptado, envuelve problema alguno de invalidez consti-tucional. La concesión de un nuevo juicio envuelve un pri-vilegio concedido por la ley que puede ser restringido, regla-mentado o modificado de acuerdo con los términos o condicio-nes que señale el legislador. 39 Am. Jur. 36. La alegada severidad o injusticia de la omisión de los fundamentos aquí envueltos como base para la concesión de un nuevo juicio es cuestión a ser resuelta por el legislador.

Debe confirmarse la resolución apelada.

El Juez Asociado Sr. Negrón Fernández no intervino.